Case 18-50955-MFW Doc112 Filed 10/23/19 Page 1 of 35

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 11

OLDAPCO, INC., et al.,
Case No. 17-12082 (MFW)

Debtors. Jointly Administered

 

ALAN D. HALPERIN AND EUGENE I.
DAVIS, AS CO-TRUSTEES OF THE
APPVION LIQUIDATING TRUST,

Plaintiffs,

Ve
Adv. No. 18-50955
MARK R. RICHARDS, THOMAS J. FERREE,
TAMI L. VAN STRATEN, JEFFREY J.
FLETCHER, KERRY S. ARENT, STEPHEN
P, CARTER, TERRY M. MURPHY,

ANDREW F. REARDON, KATHI P.
SEIFERT, MARK A. SUWYN, CARL J.
LAURINO, DAVID A. ROBERTS,

ARGENT TRUST COMPANY, STOUT RISIUS
ROSS, INC., STOUT RISIUS ROSS, LLC,
JOHN/JANE DOES 1-40

atten inentlliterettlieeattl onal enentliin adil callin allie allie readin elie teal ae ai ae ee

Defendants.
OPINION’

Before the Court are the Motions of certain former Directors
and Officers of the Debtors (the “D&O Defendants”), Stout Risius
Ross, Inc., and Stout Risius Ross, LLC (collectively “the Stout
Parties”), and Argent Trust Company (“Argent”) (collectively, the

“Defendants”) to Dismiss the Revised Second Amended Complaint

 

1 The Court is not required to state findings of fact or
conclusions of law pursuant to Rule 7052 of the Federal Rules of
Bankruptcy Procedure. Instead, the facts recited are those
averred in the Complaint, which must be accepted as true for the
purposes of this Motion. Ashcroft v. Igbal, 556 U.S. 662, 678
(2009),

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 1of35 Document 1-1

 
Case 18-50955-MFW Doc112 Filed 10/23/19 Page 2 of 35

{the “Complaint”) filed by the Co-Trustees of the Appvion
Liquidating Trust (the “Plaintiffs")} which seeks, inter alia,
damages for breach of fiduciary duties and the avoidance and
recovery of preferential transfers and constructively fraudulent
transfers. (Adv. D.I. 108.) The Defendants seek to dismiss
Counts I through VIII for lack of subject matter jurisdiction or,
alternatively, to transfer venue of those Counts to Wisconsin.
The Defendants also seek dismissal of Counts IX through XVIII for
failure to state a plausible claim for relief. For the reasons
set forth below, the Court will (i) grant the motion to transfer
venue of Counts I through VIII, (ii) grant the Motion to Dismiss
Count X only to the extent it relies on state law, and (iii) deny

the Motions to Dismiss in all other respects.

Ll. BACKGROUND

In late 2001, the employees of Appvion, Inc. (“Appvion”),
contributed approximately $107 million to an employee stock
ownership plan (“ESOP”) which used the funds to purchase all of
the common stock of Paperweight Development Corporation (“PDC”).
(Adv. D.I. 108 at § 67.)? PDC then purchased Appvion from its
parent company, Arjo Wiggins Appleton p.l.c. (Id.) PDC was the
ultimate parent company of the Debtors and entirely owned by the

ESOP. (Id. at Ff 68 & 73.)

 

2 Citations to the adversary docket are to “Adv. D.I.”

while citations to the main docket are to “D.I."

2

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 2 of 35 Document 1-1

 
Case 18-50955-MFW Doc112 Filed 10/23/19 Page 3 of 35

Through the tax-qualified ESOP, Appvion employees could
defer compensation which was then used to purchase PDC common
stock at a price determined by an independent appraiser twice a
year. (Id. at § 81.) Upon the retirement of a participant, the
ESOP would re-purchase the participant's PDC common stock at the
fair market value. (Id. at { 85.)

On May 28, 2014, Argent became the trustee of the ESOP.
Argent was supervised by the ESOP administrative committee (the
“ESOP Committee”). (Id. at § 92.) One of Argent’s duties was to

determine the fair market value (“FMV”) of PDC common stock.

(Id. at § 100.) Argent hired the Stout Parties to conduct the
FMV determination. (Id.) Appvion paid the Stout Parties
$522,229.71 for their services between 2014 and 2017. (Id. at f
109.)

Distributions from the ESOP to participants sometimes
exceeded the ESOP’s cash on hand, causing the ESOP to turn to PDC
for an inter-company loan. (Id. at § 115.) PDC borrowed funds
from Appvion in order to satisfy the ESOP’s repurchase
obligations. (Id. at § 116.) Appvion often borrowed from third
party lenders to fund its loans to PDC. (Iid.)

On June 11, 2004, PDC gave Appvion a promissory note (the
*“Note”) in the amount of $167,006,667. {Id. at | 134.) On

November 20, 2013, Appvion made a “non-cash distribution” to PDC

in the amount of the Note, thereby cancelling the Note. (Id. at
{ 135.) After the Note was cancelled, Appvion continued making
3

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 3 of 35 Document 1-1

 
Case 18-50955-MFW Doc112 Filed 10/23/19 Page 4 of 35

loans to PDC to fund ESOP distributions. (Id. at 4 138.)

On October 1, 2017, Appvion and its affiliates
(collectively, the “Debtors”) filed voluntary petitions for
relief under chapter 11. (D.I. 1.} On August 14, 2018, the
Court confirmed the Debtors’ Second Amended Joint Combined
Disclosure Statement and Chapter 11 Plan of Liquidation. {(D.I.

970.) Under the Plan, the Plaintiffs were given authority to

pursue certain of the estate’s causes of action. (D.I. 836 at
Art. VIII. B.}) The Plaintiffs commenced this adversary
proceeding on November 30, 2018. (Adv. D.I. 1.) Counts I

through III of the Complaint assert causes of action against the
D&O Defendants for breach of fiduciary duties in: (1) causing the
overvaluation of PDC common stock, (2) forgiving the Note for no
consideration, and (3) extending loans to PDC with knowledge that
they could never be repaid. (Adv. D.I. 108 at | 391-406.)
Counts IV through VI assert causes of action against the ESOP
Committee members, Argent, and the Stout Parties, respectively,
for aiding and abetting the D&O Defendants in breaching their
fiduciary duties. (Id. at |§ 407-418.) Counts VII and VIII
assert claims against certain D&O Defendants for payment of
illegal dividends in violation of Delaware state law. (Id. at qf
419-435.) Counts IX through XVIII assert avoidance actions
against certain D&O Defendants, the Stout Parties, and Argent.
(td. at 7 436-551.)

Four days before the adversary proceeding was filed, the

4

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 4 of 35 Document 1-1

 
Case 18-50955-MFW Doc112 Filed 10/23/19 Page 5 of 35

ESOP Administrative Committee had commenced an action in the
United States District Court for the Eastern District of
Wisconsin. Appvion Inc. Ret. Sav. and Emp. Stock
Ownership Plan v. Buth et al., No. 1:18-cv-01861-WCG (E.D. Wis.
filed Nov. 26, 2018). That suit asserted similar causes of
action as the Complaint and asserted a derivative cause of action
for breach of fiduciary duty for the overvaluation of PDC common
stock against many of the Defendants. (Id.)

The Plaintiffs filed the First Amended complaint on February
19, 2019. (Adv. D.I. 59.) On March 19, 2019, the D&O Defendants
filed a Motion to Dismiss Counts I through IV, Vil, and VIII, or
alternatively to transfer venue of Counts I through VIII to the
District Court for the Eastern District of Wisconsin. (Adv. D.I.
65, 66.) Argent filed a Motion to Dismiss Counts V, XII, and
XIII, and the Stout Parties filed a Motion to Dismiss Counts VI,
X, XI, and XIII. (Adv. D.1I. 67, 68, 69, 70.) Briefing on the
motions was completed on May 15, 2019. (Adv. D.I. 85.)

Subsequently, the Plaintiffs filed a Second Amended
Complaint and a Revised Second Amended Complaint.’ (Adv. D.I.
108.) The parties have stipulated that the Defendants’ motions

to dismiss have equal applicability to the Revised Second Amended

 

Complaint, (Adv. D.I. 96.) The matter is now ripe for decision.
3 The revision simply removed one Defendant, Kevin
Gilligan, from the suit. (Adv. D.I. 108.)
5

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 5 of 35 Document 1-1

 
Case 18-50955-MFW Doc112 Filed 10/23/19 Page 6 of 35

II. JURISDICTION
The Court has jurisdiction over the Motions to Dismiss and
transfer venue. A bankruptcy court generally has authority to

determine whether or not it has subject matter jurisdiction over

a proceeding. Liquidating Trustee v. Granite Fin. Solutions,
Inc... (In re MPC Computers, LLC), 465 B.R. 384, 387 (Bankr. D.

Del. 2012). “The Court has the power to enter an order on a

motion to dismiss even if the underlying matter is not core.”
Giuliano v, Genesis Fin. Solutions, Inc. (In re Axiant, LLC),
Adv. No. 50526, 2012 WL 5614588, at *1 (Bankr. D. Del. 2012).
Further, a motion to transfer venue is a core proceeding over

which the Court has jurisdiction. 28 U.S.C. § 157(b).

IIL. DISCUSSTON

A. Subject Matter Jurisdiction

The Defendants’ motions ask the Court to dismiss Counts I
through VIII for lack of subject matter jurisdiction. The
Plaintiffs oppose the motions, contending this Court has
jurisdiction over those claims.

1. Standard of Review

Rule 12(b} (1) of the Federal Rules of Civil Procedure
provides that a federal court may dismiss a complaint for lack of
subject matter jurisdiction. The issue in a 12(b) (1) motion is
the federal court's power to hear the case. Mortensen v. First

Fed. Sav. and Loan Ass'n, 549 F.2d 884, 891 (3d Cir. 1977). The

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 6 of 35 Document 1-1

 
Case 18-50955-MFW Doc112 Filed 10/23/19 Page 7 of 35

issue can be raised in any manner, including on motion of one of
the parties or by the court sua sponte. Even if the parties
consent to subject matter jurisdiction, the court may dismiss the
action. In re Seven Fields Dev. Corp., 505 F.3d 237, 256 (3d
Cir. 2007) (“neither the bankruptcy court nor the parties can
write their own jurisdictional ticket”) (internal citations
omitted); In re Wolverine Radio Co., 9330 F.2d 1132, 1137-1138
(6th Cir.1991) {holding that “[plarties can neither waive nor
consent to subject matter jurisdiction,” and “no action of the
parties can confer subject-matter jurisdiction upon a federal
court.”).

In a Rule 12(b) (1) motion to dismiss, the party invoking the
federal court’s jurisdiction bears the burden of establishing
that the court has jurisdiction. See, e¢.g., Common Cause of Pa.
vy. Pa., 558 F.3d 249, 257 (3d Cir. 2009).

a. Core Jurisdiction

The bankruptcy court’s jurisdiction is derived from 28
U.S.C. §§ 1334 and 157. Upon referral from the District Court,
the bankruptcy court has jurisdiction over “core” matters which
include (1) cases under title 11, (2) proceedings arising under
title 11, and (3) proceedings arising in a case under title 11.
In re Resorts Int'l], Inc., 372 F.3d 154, 162 {3d Cir. 2004).

Core proceedings are matters that only arise under title 11. Id.
The bankruptcy court can enter a final judgment in core matters.

28 U.S.C. § 157 (b) (1).

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 7 of 35 Document 1-1

 
Case 18-50955-MFW Doc112 Filed 10/23/19 Page 8 of 35

In this case, Counts IX through XVIII are core proceedings
because they assert avoidance actions under chapter 5 of the
Bankruptcy Code. 28 U.S.C. § 157(b) (2) (F). Those actions do not
arise except in the context of a bankruptcy proceeding.
Therefore, the Court has jurisdiction to hear them and enter a
final judgment.

b. Non-core Jurisdiction

The bankruptcy court also has jurisdiction to hear non-core
proceedings which are those that are “related to a case under
title 11.” Resorts, 372 F.3d at 162; 28 U.S.C. §§ 1334{b) &
157(a). In non-core proceedings, the bankruptcy court may enter
a final order only if the parties consent. See, e.g., Weliness
Int'l Network Ltd. v. Sharif, 135 S. Ct. 1932 (2018). Otherwise,
the bankruptcy court may only hear the matter and “submit
proposed findings of fact and conclusions of law to the district
court” which will enter a final judgment after de novo review.
Id. at 1940. See also 28 U.S.C. § 157{c) (1).

In this case, the Court concludes that Counts I through VIII
are non-core matters because they assert claims arising under
state law which could be brought in the absence of a bankruptcy
case. Therefore, the Court could not enter a final judgment on
those claims, absent consent of the parties.

In addition, there is a question whether the Court has
retained jurisdiction over those claims after confirmation of the

Debtors’ Plan.

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 8 of 35 Document 1-1

 
Case 18-50955-MFW Doc112 Filed 10/23/19 Page 9 of 35

Cc. Post-Confirmation Related to Jurisdiction

Pre-confirmation “related to” jurisdiction extends to
matters that “could conceivably have any effect on the estate
being administered in bankruptcy.” Pacor, Inc. v. Higgins, 743
F.2d 984, 994 (3d Cir. 1984}. Once a plan is confirmed, however,
the estate ceases to exist and all property of the estate vests
in the debtor, unless the plan provides otherwise. 11 U.S.C. §
1141{b). The bankruptcy court retains post-confirmation “related
to” jurisdiction only when there is a “close nexus to the
bankruptcy plan or proceeding sufficient to uphold bankruptcy
court jurisdiction over the matter.” Resorts, 372 F.3d at 166.
“Matters that affect the interpretation, implementation,
consummation, execution, or administration of a confirmed plan
will typically have the requisite close nexus.” Id. at 167.

The Defendants argue that the Court does not have post-
confirmation jurisdiction over Counts I through VIII. They
contend that the state law causes of action for breach of
fiduciary duties, aiding and abetting breach of fiduciary duties,
and payment of illegal dividends have no nexus to the confirmed
plan other than potentially increasing the amount that might be
distributed to creditors. The Defendants argue that the broad
language of the Debtors’ Plan which retained jurisdiction over
ail causes of action transferred to the Plaintiffs is
insufficient to create post-confirmation jurisdiction. Resorts,

372 F.3d at 166 (a plan which retains jurisdiction over ‘all

9

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 9 of 35 Document 1-1

 
Case 18-50955-MFW Doc112 Filed 10/23/19 Page 10 of 35

claims and causes of action” is not effective as it is so broad
as to encompass countless causes of action and “raise[s] the
specter of unending jurisdiction”). The Defendants contend that
a “close nexus may be found [only] where the plan specifically
enumerates the cause of action.” Astropower Liquidating Trust v.
Xantrex Tech., Inc. (In re AstroPower, 335 B.R. 309, 325 (Bankr.
D. Del. 2005).

The Plaintiffs respond that the Debtors’ Plan (which
incorporated a settlement agreement) gave them standing to pursue
the specific claims and causes of action against the D&Os and
insiders of the Debtor which are the basis of the Complaint.
(D.I. 734, 836.) The Plaintiffs point to the language in the 2L
Settlement, which was incorporated in the Plan, providing that
any and all Litigation Claims will be transferred to the
Liquidating Trust on the Effective Date and stating that “[flor
the avoidance of doubt, the Litigation Claims shall include, but
not be limited to, all claims related to or arising out of the
Appvion Retirement Savings and Employee Stock Ownership Plan
[and] all claims and causes of action against the Debtors’
current and former directors and officers.” (D.I. 734 at Art.
II.4.}) These provisions were incorporated into the Plan, (D.I.
836 at Art. II. 111 & 114 & Art. VIII. D.)

The Defendants are correct that a wholesale assignment of
causes of action to a post-confirmation trust fails to establish

a close nexus to the bankruptcy estate sufficient to support

10

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 10 of 35 Document 1-1

 
Case 18-50955-MFW Doc112 Filed 10/23/19 Page 11 of 35

post-confirmation non-core jurisdiction. Shandler v. DLd
Merchant Bankin Inc. (in re Insilco Tech., Inc,), 330 B.R. 512,
525 (Bankr. D. Del. 2005). However, where the chapter 11 plan
retains jurisdiction over a specific cause of action it is
evidence of a sufficient close nexus because “[fr]etention of
jurisdiction over a specific cause of action suggests litigation
of that action is critical to the plan’s implementation.” Gavin
Solmonese, LLC v. Shyamsundar (In re AmCad Holdings, LLC), No.
14-12168, Adv. No. 15-51979, 2016 WL 3412289, at *2 (Bankr. D.
Del. June 14, 2016); AstroPower, 335 B.R. at 325 (concluding that
where the plan specifically describes an action over which the
Court has related te jurisdiction and expressly provides for
retention of jurisdiction to liquidate that claim for the benefit
of the debtors’ estates and creditors, there is a sufficient
close nexus to support post-confirmation jurisdiction).

In this case, the Court finds that the Debtors’ Plan does
provide for retention of jurisdiction over the specific claims
that are at issue in the Complaint. The Plan defined “Litigation
Claims” to include specifically claims “related to or arising out
of the ESOP that are not Direct ESOP Claims [held by the ESOP
Committee or Trustee]” as well as the “Preserved D&O Claims”
which are defined as “any and all claims and Causes of Action

held by the Debtors and their Estates against the Debtors’
Directors and Officers [who are not released in the Plan],

including but not limited to, Claims held by the Debtors and

11

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 11o0f35 Document 1-1

 
Case 18-50955-MFW Doc112 Filed 10/23/19 Page 12 of 35

their Estates relating to the ESOP.” (D.I. 836 at Art. II. 58,
114 & 136.) Thus, Counts I through VIII, which are related to
the ESOP but are not direct ESOP claims, are expressly identified
in the Plan as being retained. The Court finds this language
similar to that in AstroPower, where the Court found that it had
subject matter jurisdiction over non-core post-confirmation
claims expressly identified in the plan. 335 B.R. at 324.7
Thus, the Plan in this case is distinguishable from the plans in
AmCad and Insilco which broadly retained jurisdiction over all
claims. 330 B.R. at 525; 2016 WL 3412289, at *2. Therefore, the
Court will deny the Motions to Dismiss Counts I through VIII for
lack of subject matter jurisdiction.°®

B. Personal Jurisdiction

The Stout Parties have filed a Motion to Dismiss, arguing
that this court does not have personal jurisdiction over them.
(Adv. D.I. 70 at 39.)

The Stout Parties concede that they have been served

 

4 The plan of liquidation in AstroPower provided that the
liquidating trustees would have the authority to “prosecute
and/or settle any and all .. . causes of action arising out of
or in connection with the Debtor’s sale of stock in Xantrax
Technology, Inc.” 335 B.R. at 324.

5 The Plaintiffs also argue that there is a close nexus

supporting jurisdiction because the litigation could enhance
creditor recoveries, may require the court to resolve privilege
disputes, and may require the court to determine whether certain
proofs of claim are allowable under section 502(d). It is not
necessary to address these arguments as the Court concludes that
the Plan retained jurisdiction by specifically identifying the
claims at issue in the Complaint.

12

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 12 of 35 Document 1-1

 
Case 18-50955-MFW Doc112 Filed 10/23/19 Page 13 of 35

pursuant to Rule 7004(d), which authorizes nationwide service of
process. Fed. R. Bankr. P. 7004. The Stout Parties assert,
nonetheless, that the Court cannot rely on Rule 7004 for personal
jurisdiction because the Third Circuit has held that a court may
not exercise personal jurisdiction in the absence of a governing
federal statute providing for nationwide service of process. See
Max Daetwyler Corp. v. Meyer, 762 F.2d 290, 300 (3d Cir. 1985).
The Stout Parties argue that Rule 7004 is not a federal statute
and, thus, it cannot be a basis for exercising personal
jurisdiction. The Stout Parties also contend that they are
Michigan corporations with no minimum contact with Delaware, as
required by due process.

This argument has been roundly rejected by the courts. See,
e.g., Capmark Fin. Group Inc. v. Lin (In re Capmark Fin. Group
Inc.), 479 B.R. 330, 339 (Bankr. D. Del. 2012); Zazzali v. 1031
Exchange Group LLC (In re DBST, Inc.), 467 B.R. 309, 313-14
(Bankr. D. Del. 2012); Tribune Media Servs., Inc. v. Beatt In
re Tribune Co.), 418 B.R. 116, 122 (Bankr. D. Del. 2009). As the
Court in Capmark noted:

For more than a decade, this Court has

consistently held that, because Bankruptcy Rule 7004 (d)

provides for nationwide service of process, this

Court’s personal jurisdiction may be assessed on the

basis of a defendant’s contacts with the United States

as a whole, rather than with any particular state.

[The Daetwyler] holding simply applied a requirement
of federal statutory authorization found in former

Federal Rule 4(e). Rule 4{e}) was, however, abrogated

in 1993 when the Federal Rules were amended to add Rule
4(k) (2), which creates federal long-arm jurisdiction in

13

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 13 of 35 Document 1-1

 
Case 18-50955-MFW Doc112 Filed 10/23/19 Page 14 of 35

cases involving claims that arise under federal law.

Since that amendment, and the enactment in 1996 of

Bankruptcy Rule 7004(f), a federal long-arm provision

like Federal Rule 4{k) (2), the question of whether

Bankruptcy Rule 7004(d) is a statute has “become merely

academic.”

Capmark, 479 B.R. at 339-40 (citations omitted).

The Court agrees with the reasoning of the courts which have
found service under Rule 7004 sufficient to confer personal
jurisdiction in an adversary proceeding. Rule 7004(d), like
Federal Rule of Civil Procedure 4{k}), is sufficient to create
federal long-arm jurisdiction. “Where service is made under Rule
7004(d), the defendant ‘need only have minimum contacts with the
United States to satisfy Fifth Amendment due process.’” TAC
Holdings, Inc. v. Salci (In re Tandycrafts, Inc.}, 317 B.R. 287,
289 (Bankr. D. Del. 2004) (quoting Brown v. C.D. Smith Drug Co.,
1999 WL 709992, at *3 (D. Del. 1999)}). “The forum in bankruptcy
cases is the United States in general, not the particular forum
state.” Tribune, 418 B.R. at 123 (citations omitted).

In this case, the Stout Parties admit that they have been
served pursuant to Rule 7004 and as Michigan entities clearly
have sufficient contacts with the United States. Accordingly,
the Court will deny the Stout Parties’ Motion to Dismiss for lack
of personal jurisdiction.

Cc. Transfer

Alternatively, the Defendants ask the Court to transfer

venue of the non-core claims in Counts I through VIII. The

14

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 14 of 35 Document 1-1

 
Case 18-50955-MFW Doc112 Filed 10/23/19 Page 15 of 35

Plaintiffs oppose this request.
1. Standard

The Defendants seek to transfer venue of Counts I through
VIII under 28 U.S.C. § 1412, while the Plaintiffs contend that
the motion is procedurally defective because transfer of those
claims is properly considered under 28 U.S.C. § 1404.° The
courts disagree as to whether section 1412 or 1404 applies to the
transfer of non-core claims. Compare Longhorn Partners Pipeline
L.P. v. KM Liquids Terminals, L.L.C., 408 B.R. 90, 97-98 (Bankr.
S.D, Tex. 2009) (concluding that section 1412 applies only to
core matters and that transfer of non-core matters is properly
brought under section 1404) with Campbell v. Williams, No.
1,14-cv-097, 2015 WL 3657627, at *2 (S.D. Tex. June 12, 2015)
(concluding that section 1412 applies to non-core claims).

The Court concludes that it is not necessary to decide this
issue, as the standard is the same under both sections. See,
e.g., In re Emerson Radio Corp., 52 F.3d 50, 55 (3d Cir. 1995)
(“section 1412 largely include[s] the same criteria for the
transfer of cases as section 1404{a}, i.e., ‘the interest of
justice’ or ‘the convenience of the parties.‘”); ICICI Bank Ltd.

v. Essar Glob. Fund Ltd., 565 B.R. 241, 257 (S.D.N.¥. 2017)

 

6 Section 1412 provides that the Court “may transfer
venue of a case or proceeding under title 11... in the
interest of justice or for the convenience of the parties.” 28

U.S.C. § 1412. Section 1404 provides that *[flor the convenience
of parties and witnesses, in the interest of justice, a district
court may transfer any civil action.” 28 U.S.C. § 1404.

15

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 15 of 35 Document 1-1

 
Case 18-50955-MFW Doc112 Filed 10/23/19 Page 16 of 35

(noting that whether the court applies section 1404 or 1412 “is
largely inconsequential”); IRS v. CM Holdings, Inc., No. CIV. A.
97-695 MMS, 1999 WL 459754, at *2 (D. Del. June 19, 1999) (noting
that the “decision to transfer venue under either section 1404
and 1412 has been determined to turn on the same issues”).

In considering whether to transfer venue under either
section, the Court should consider both public and private
interests. dumara v. State Farm Ins. Co., 55 F.3d 873, 879 (3d
Cir. 1995). The private interests include: (1) the plaintiff's
forum preference; (2) the defendant’s preference; (3) whether the
claim arose in another forum; (4) the convenience of the parties
based on their physical locations and financial ability; (5) the
convenience of the witnesses; (6) where the books and records are
located. Id. at 879. The public interest factors include: (1)
the enforceability of the judgment; (2) practical considerations
to simplify the trial; (3) the administrative difficulty in the
two fora resulting from court congestion; (4) the interest of the
local forum in deciding the controversy at home; (5) the
familiarity of the trial judge with the applicable law; and (6)
the public policies of the fora. Id. at 879-80. The Court
should consider all relevant factors and has “broad discretion to
determine on an individualized, case-by-case basis, whether
convenience and fairness considerations weigh in favor of
transfer.” Id. at 883.

The D&O Defendants argue that Counts I through VIII should

16

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 16 of 35 Document 1-1

 
Case 18-50955-MFW Doc112 Filed 10/23/19 Page 17 of 35

be transferred to the Eastern District of Wisconsin because a
majority of the Jumara factors weigh in favor of venue transfer.
a. Jumara Factors
i. Plaintiffs’ Forum Preference

The Plaintiffs in this case prefer to litigate in Delaware.
Therefore, the first Jumara factor weighs against transfer of
venue.

ii. Defendants’ Forum Preference

The Defendants would like to litigate this matter in
Wisconsin. Therefore, this factor weighs in favor of transfer of
venue.

The Plaintiffs contend, however, that the Defendants’
preference of a forum for this adversary proceeding should be
discounted because the D&O Defendants themselves authorized the
Debtors to file bankruptcy in Delaware and the Counts in question
share a close nexus to the bankruptcy case.

The Court disagrees with the Plaintiffs on this point: the
consideration of where to file a bankruptcy case is different
from the consideration of where to file an adversary proceeding.
For example, the former may be based on the convenience of the
forum to the lenders or to all the creditors in a case while the
latter considers the convenience of the forum only to the parties
to the action.

Nonetheless, the defendant’s forum preference is generally

given less weight than the plaintiff’s in deciding a motion to

17

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 17 of 35 Document 1-1

 
Case 18-50955-MFW Doc112 Filed 10/23/19 Page 18 of 35

transfer venue. DHP Holdings IIT Corp. v. The Home Depot, Inc.
(In re DHP Holdings II Corp.), 435 B.R. 264, 273 (Bankr. D. Del.
2010).

iii. Location Where Claim Arose

The Defendants assert that the claims arose from Appvion’s
Management and operation, which took place in Appleton,
Wisconsin. The Plaintiffs do not dispute this. (See D.I. 77 at
48.) Therefore, this factor weighs in favor of transferring
venue to Wisconsin.

iv. Convenience of the Parties

The Defendants argue that this factor aiso supports transfer
of venue because a substantially similar cause of action is
pending in Wisconsin, naming twelve of the sixteen Defendants.
Further, the Defendants assert that seven Defendants reside in or
near Wisconsin and two other Defendants live closer to Wisconsin
than Delaware. Four of the Defendants who live closer to
Delaware are named in the Wisconsin action and will need to
travel to Wisconsin anyway.

The Plaintiffs argue that the Defendants authorized the
bankruptcy filing in Delaware. Because the Defendants did not
think it was an inconvenient forum then, the Plaintiffs argue
they have no basis to assert it is inconvenient to litigate the
adversary proceeding in Delaware. Further, the Plaintiffs argue
that the Plan provides for them to have standing to pursue these

claims and that these Counts share a close nexus to the

18

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 18 of 35 Document 1-1

 

 
Case 18-50955-MFW Doc112 Filed 10/23/19 Page 19 of 35

bankruptcy case.

It is true that the Plan and Confirmation Order provide for
the resolution of these disputes in Delaware. (See D.I. 836 at
Art. XV; D.I. 970 at § 33.) However, “even where there is a
contractual forum selection provision, the Court should consider
if there is some inconvenience to the parties.” DHP, 435 B.R. at
274, Although the Plaintiffs are Located near Delaware, the vast
majority of the other related parties are located in and around
Wisconsin. Further, there is a proceeding involving many of the
game parties and issues already pending in the Eastern District
of Wisconsin. Therefore, the Court concludes that the
convenience of the parties weighs in favor of transfer of venue
to Wisconsin.

Vv. Convenience of Witnesses

The Defendants argue that the witnesses are largely located
in Appleton, Wisconsin. The Plaintiffs do not dispute this
assertion but merely contend that this venue could not be
inconvenient for witnesses as the Defendants chose it for the
bankruptcy case. Again, the Court finds that selecting this
venue for the main case is different from choosing it for the
adversary proceeding. For example, there is no evidence that the
witnesses are the same for both. Thus, the Court concludes that
this factor weighs in favor of transferring venue to Wisconsin.

vi. Books and Records

The Defendants assert that the books and records are located

19

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 19 of 35 Document 1-1

 
Case 18-50955-MFW Doc112 Filed 10/23/19 Page 20 of 35

in Wisconsin. The Plaintiffs do not dispute this assertion.
Therefore, this factor weighs in favor of transfer to Wisconsin.
vii. Enforceability of Any Judgment
A judgment in either jurisdiction would be given full faith
and credit. However, because these Counts are non-core, the
bankruptcy court could not issue a final ruling, but instead,
would be required to make a report and recommendation to the
District Court. Resorts, 372 F.3d at 162; 28 U.S.C. § 157(c} (1).
This would unnecessarily delay a final resolution of the issues
if the case remained in Delaware. Therefore, the Court concludes
that this factor weighs in favor of transfer to Wisconsin.
viii. Practicai Considerations
Currently there is a cause of action pending in Wisconsin
with facts and issues that are similar, if not duplicative, to
those raised here. The Defendants argue that a majority of the
events, documents, witnesses, and Defendants are closer to
Wisconsin than Delaware. The Plaintiffs do not present an
argument for why it would be more efficient to litigate the non-
core claims in Delaware as opposed to Wisconsin. Therefore, the
Court finds that this factor weighs in favor of the transfer of
venue to Wisconsin.
ix. Court Congestion
The Defendants concede that this factor does not favor one
jurisdiction over the other. Therefore, the Court finds that

this factor is neutral.

20

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 20 of 35 Document 1-1

 

 
Case 18-50955-MFW Doc112 Filed 10/23/19 Page 21 of 35

x. Local Interests

The Defendants argue that the Wisconsin courts have a local
interest in monitoring and rectifying the harms created by its
citizens and businesses. The Plaintiffs do not argue that
Delaware has a stronger local interest than Wisconsin.

Therefore, the Court finds that this factor favors transfer to
Wisconsin.
xi. Familiarity of the Trial Judge

Neither party raises this factor as an issue and the Court
finds that this factor is neutral. This Court has no familiarity
with the facts of this case other than that gleaned from
consideration of the motions to dismiss. It is not aware of the
extent of the familiarity of the Wisconsin Court with the facts
in that action.

After weighing the above factors, the Court finds that most
favor transfer of venue to Wisconsin and that there is no
compelling factor in favor of retaining jurisdiction over these
Counts in Delaware. Therefore, the Court will grant the
Defendants’ motion to transfer venue of Counts I through VIII of
the Complaint to the United States District Court for the Eastern
District of Wisconsin. Because the Court is transferring these
Counts, there is no need to address the Defendants’ arguments for

dismissal of these Counts of the Complaint.’

 

; These arguments include (1) that the Plaintiff’s claims
are pre-empted by ERISA; (2) that the Complaint fails to state a

21

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 21 of 35 Document 1-1

 
Case 18-50955-MFW Doc112 Filed 10/23/19 Page 22 of 35

on Rule 12({b) (6) Dismissal

The Defendants also ask that the Court dismiss the remaining
Counts of the Complaint under Rule i12(b) (6) for failure to state
a plausible claim for relief. The Plaintiffs oppose this
request.

1. Standard of Review

Rule 8(a) of the Federal Rules of Civil Procedure requires
that a complaint contain “a short and plain statement of the
claim showing that the pleader is entitled to relief” in order to
“provide the defendant fair notice of what the plaintiff's claim
is and the grounds upon which it rests.” Fed. R. Civ. P.

8{a) (2).

Rule 12(b) (6) governs a motion to dismiss for failure to
state a claim. “To survive a motion to dismiss, a complaint must
contain sufficient factual matter, accepted as true, to ‘state a
claim [for] relief that is plausible on its face.’" Ashcroft v.
Igbal, 129 S. Ct. 1937, 1949 (2009) (quoting Bell Atlantic Corp.
v. Twombly, 550 U.S. 544, 570 (2007}). The question is not
“whether a plaintiff will ultimately prevail but whether the
claimant is entitled to offer evidence to support the claims.”
Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), abrogated _on other

grounds by Harlow v. Fitzgerald, 457 U.S. 800, 814-15 (1982).

The plaintiff must provide more than “threadbare recitals of

 

claim for aiding and abetting; and (3) that the breach of
fiduciary duties claims are partially time-barred.

22

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 22 of 35 Document 1-1

 
Case 18-50955-MFW Doc112 Filed 10/23/19 Page 23 of 35

a cause of action’s elements, supported by mere conclusory
statements.” Iqbal, 129 S. Ct. at 1940. A complaint “must
contain either direct or inferential allegations respecting all
the material elements necessary to sustain recovery under some
viable legal theory.” Twombly, 550 U.S. at 562.

There is a two-part analysis to determine whether to dismiss
a complaint for failure to state a claim. First, the court “must
accept all the complaint’s well-pleaded facts as true, but may
disregard any legal conclusions.” Fowler v. UPMC Shadyside, 578
F.3d 203, 210-11 (3d Cir, 2009). Second, the court “must then
determine whether the facts alleged in the complaint are
sufficient to show that the plaintiff has a plausible claim for
relief." Id. at 211,

a. Counts IX and XIV-XVIIT Against D&Os

Counts IX and XIV through XVIII seek to avoid preferential
transfers to certain D&O Defendants.*® (Adv. D.I. 108 at | 436-
446 & 487-551.) The Counts assert that the transfers are
avoidable under the Bankruptcy Code, as well as under Delaware
and Wisconsin state law. 11 0U0.8.C. § 547; Del. Code Ann. tit. 6,
§ 1301 et seq; Wis. Stat. § 242 et seq.

Those D&O Defendants initially argue that these Counts fail
to state a claim pursuant to state law because they generically

cite to the Wisconsin and Delaware statutes and not to any

 

8 The D&O Defendants named in those Counts are: Ferree,

Seifert, Suwyn, Murphy, Laurino, and Roberts.

23

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 23 of 35 Document 1-1

 
Case 18-50955-MFW Doc112 Filed 10/23/19 Page 24 of 35

specific section. The Court rejects this argument because the
Delaware and Wisconsin statutes cited by the Plaintiffs are not
lengthy and the elements of those statutes cited by the
Plaintiffs in their Complaint are easily identified.

The D&O Defendants also seek to dismiss Counts IX and XIV
through XVIII to the extent they assert state law preference
avoidance causes of action because, they argue, the statutes are
for avoidance of fraudulent transfers, not preferences. Since
the Complaint refers to them as preferences, the D&O Defendants
contend that it does not put them on notice of the actual claims
and legal theories against them.

The Plaintiffs contend that the Complaint does state the
elements of a claim under Delaware and Wisconsin law which
provide for recovery of any transfer to an insider on account of
an antecedent debt while the debtor was insolvent and the insider
had reasonable cause to believe the debtor was insolvent. Del.
Code Ann. tit. 6, § 1305(b) and Wis. Stat. § 242.05(2). The
Plaintiffs assert that this is more akin to a preference claim
than a fraudulent conveyance claim. Further, the Plaintiffs
argue that the Complaint states, with particularity, the dates
and amounts of the transfers and references Appvion’s Statement
of Financial Affairs (“SOFA”) thereby averring that Appvion was
the transferor. Thus, the Plaintiffs contend that the Complaint
contains enough to state a plausible claim for relief under the

Bankruptcy Code and state law.

24

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 24 of 35 Document 1-1

 
Case 18-50955-MFW Doc112 Filed 10/23/19 Page 25 of 35

Both statutes identify causes of action that are similar to
insider preferences under the Bankruptcy Code. It is notable
that the Wisconsin Court of Appeals, in analyzing section
242.05(2), noted that the “provision addresses what is sometimes
called a preferential transfer - a novel category of fraudulent
transaction based on bankruptcy principles.” Beck v. BidRX, LLC,
918 N.W.2d 96, 100 (Wis. Ct. App. 2018). Whether the statutes
are indeed “preferences” or “fraudulent transfers,” however, is
legal semantics rather than a basis to dismiss the Counts. The
issue raised by the Motion to Dismiss is whether the Complaint
states a claim for relief under those statutes.

Section 1305(b) of the Delaware statute states that a
transfer is avoidable “if the transfer was made to an insider for
an antecedent debt, the debtor was insolvent at that time and the
insider had reasonable cause to believe that the debtor was
insolvent.” Del. Code Ann. tit. 6, § 1305({b). Similarly,
section 242.05(2) of the Wisconsin statute provides that a
transfer is avoidable “if the transfer was made to an insider for
an antecedent debt, the debtor was insolvent at that time and the
insider had reasonable cause to believe that the debtor was
insolvent.” Wis. Stat. § 242.05(2).

To survive a motion to dismiss, a complaint seeking to avoid
preferential transfers under the Bankruptcy Code must provide:
“(a) an identification of the nature and amount of each

antecedent debt and (b) an identification of each alleged

25

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 25 of 35 Document 1-1

 
Case 18-50955-MFW Doc112 Filed 10/23/19 Page 26 of 35

preference transfer by (i) date, (ii) name of debtor/transferor,
{iii) name of transferee and (iv) the amount of the transfer.”

In re Valley Media, Inc., 288 B.R. 189, 192 (Bankr. D. Del.

 

2003).

In the Complaint, the Plaintiffs allege that the D&O
Defendants {1) were insiders of the Debtors; (2) received
transfers from the Debtors on account of antecedent debt, while
the Debtors were insolvent; (3) had reasonable cause to believe
the Debtors were insolvent; and (4) the transfers caused them to
receive more than under a chapter 7 Liquidation. (Adv. D.I. 108
at §f 292-296, 436-551.) Each Count against the D&O Defendants
provides the amounts of the transfers and the approximate dates
they were made. (id.) The Court finds that these allegations
are sufficient to state a claim for relief under the Bankruptcy
Code and Wisconsin and Delaware Law.

Therefore, the Court concludes that the D&O Defendants’
Motion to Dismiss Counts IX and XIV through XVIII for failure to
state a plausible claim for relief under the Bankruptcy Code and
Wisconsin and Delaware Law should be denied.

b. Count IX

The D&O Defendants also assert that Count IX should be
dismissed as ambiguous because it identifies the transferor as
“PDC and/or Appvion.” The Plaintiffs respond that each debtor
entity filed its own SOFA, and the Complaint specifically

references Appvion’s SOFA, not PDC’s, when discussing the
26

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 26 of 35 Document 1-1

 
Case 18-50955-MFW Doc112 Filed 10/23/19 Page 27 of 35

transfers to Ferree in Count IX. (See Adv. D.I. 108 at Vf 293-
295.) Thus, the Plaintiffs contend that the Complaint
sufficiently identifies Appvion as the transferor.

The Court agrees with the Plaintiffs. The Complaint
expressly refers to Appvion’s SOFA, which includes the transfers

to Ferree identified by the Plaintiffs in the Complaint. (id.,

 

citing D.I. 266 at 30.12.) Therefore, the Court finds that the
Complaint sufficiently identifies Appvion as the transferor of
the funds transferred to Ferree. Consequently, the Court
concludes that the Plaintiffs have raised a plausible claim for
relief in Count IX and will deny the Motion to Dismiss that
Count.
c. Counts X Through XIII
Counts X and XII assert causes of action to avoid
preferential transfers to the Stout Parties and Argent under the
Bankruptcy Code, Delaware and Wisconsin law. 11 U.S.C. §§ 547,
544(b) & 550; Del. Code Ann. tit. 6, § 1301 et seg.; Wis. Stat.
§ 242 et seg. Counts XI and XIII assert causes of action to
avoid fraudulent transfers to the Stout Parties and Argent under
the Bankruptcy Code, Delaware and Wisconsin law. 11 U.S.C. §§
544(b) & 548(a) (1) (b); Del. Code Ann. tit. 6, § 1301-13011; Wis.
Stat. § 242.01-242.11. The Defendants move to dismiss these
Counts for failure to state a claim.
L. Count X

The Stout Parties argue that Count X should be dismissed to
27

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 27 of 35 Document 1-1

 
Case 18-50955-MFW Doc112 Filed 10/23/19 Page 28 of 35

the extent it raises a cause of action under state law because
the Delaware and Wisconsin law cited by the Plaintiffs do not
provide any basis to avoid a transfer to a non-insider. The
Stout Parties also argue that Count X should be dismissed in its
entirety because the Complaint demonstrates the elements of an
ordinary course defense on its face.

The Plaintiffs concede that the state law causes of action
apply only to insiders and stipulates to the dismissal of Count X
to the extent it relates to claims under state law. (Adv. D.I.
77 at 44.) The Plaintiff€s argue, however, that they properly
pled a claim for a non-insider preference under section 547(b) of
the Bankruptcy Code. The Plaintiffs assert further that whether
the Stout Parties can establish an ordinary course of business
defense is a question of fact that is not appropriately decided
at this stage. They contend that such a defense requires the
analysis of the timing of the preference payments in relation to
the issuance of the invoices in comparison to the timing of
historical payments, which are not apparent from the face of the
Complaint.

The Court agrees with the Plaintiffs. The ordinary course
of business defense is an affirmative defense, which is usually
not a proper basis for a motion to dismiss. Adelphia Comme’ns
Corp. v. Bank of America, N.A. (Tn re Adelphia Commce’ns Corp.),
365 B.R. 24, 79 (Bankr. S.D.N.¥. 2007). It is true that a

complaint may be dismissed under Rule 12{(b) (6) “where an

28

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 28 of 35 Document 1-1

 
Case 18-50955-MFW Doc112 Filed 10/23/19 Page 29 of 35

unanswered affirmative defense appears” on the face of the
complaint. In re Tower Air, Inc., 416 F.3d 229, 238 (3d Cir,
2005). However, that is not the case here. An analysis of the
ordinary course defense requires an analysis of the timing of
payments made between the transferor and transferee before and
during the preference period. See Burtch v. Detroit Forming Inc.
(In re Archway Cookies}, 435 B.R. 234, 243 (Bankr. D. Del. 2010),

aff'd sub nom. In re Archway Cookies LLC, 511 B.R. 726 (D. Del.
2013). While the Complaint identifies when the preference
payments were made, it does not state when the historical
payments were made or the timing of the payments in relation to
the issuance of the invoices. (See Adv. D.I. 108 at 4|f 293-295.)
Thus, the information in the Complaint, on its face, does not
provide the Stout Parties with an ordinary course defense under
section 547(c) (2).

Therefore, the Court will grant the Motion to Dismiss Count
X as it relates to the state law claims, but deny the Motion to
Dismiss as it relates to the claim under section 547(b) of the
Bankruptcy Code.

ii. Counts Xi and Count XIII

Count XI and Count XIII assert constructively fraudulent
conveyance claims against the Stout Parties and Argent,
respectively. The Stout Parties and Argent argue that those
Counts should be dismissed because the Plaintiffs did not

adequately plead facts to demonstrate that Appvion received less

29

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 29 of 35 Document 1-1

 
Case 18-50955-MFW Doc112 Filed 10/23/19 Page 30 of 35

than reasonably equivalent value for the transfers. They contend
that the transfers were for amounts due them for services
rendered for the benefit of the Debtors.

The Plaintiffs assert that Appvion did not receive
reasonably equivalent value for the transfers to Argent because
Argent provided services to the ESOP, not Appvion, and,

therefore, its services could not constitute reasonably

equivalent value to Appvion. (See, e.g., Adv. D.I. 108 at ff 92-
94.) Similarly, the Plaintiffs assert that Appvion did not

receive reasonably equivalent value for the transfers to the
Stout Parties because the Stout Parties provided services to
Argent, who independently contracted with the Stout Parties to
provide a valuation of the PDC stock. (See, e.g., id. at J 102.)
Even if the services performed by the Stout Parties and Argent
could have theoretically benefitted the Debtors indirectly, the
Plaintiffs contend that they did not because the services were
not adequately performed.

The Bankruptcy Code provides that a transfer is
constructively fraudulent if the debtor “received less than a
reasonably equivalent value in exchange for such transfer or
obligation and was insolvent on the date that such transfer was
made.” 11 U.S.C. § 548(a)(1). The Third Circuit has held that
the courts should conduct a two-part inquiry to determine whether
a debtor received reasonably equivalent value in exchange for a

transfer: (i) whether the debtor received any value for the
30

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 30 of 35 Document 1-1

 
Case 18-50955-MFW Doc112 Filed 10/23/19 Page 31 of 35

transfer at all, and {ii) if so, whether that value was
‘reasonably equivalent” to the value of the transfer. in re
R.M.U., Inc., 92 F.3d 139, 149 (3d Cir. 1996). See also
Kirschner v. JP Morgan Chase Bank N.A. (In re Millennium Lab
Holdings II, LLC), No. 15-12284 (LSS), 2019 WL 1005657, at *5
{Bankr. D. Del. Feb. 28, 2019).

“Payments made on account of valid antecedent debts are
presumptively made for reasonably equivalent value.
[because] [t]he Bankruptcy Code and Delaware statute both define
‘value’ to include satisfaction of an antecedent debt.” Burtch
v. Opus, LLC (In re Opus Fast, LLC), 528 B.R. 30, 83 (Bankr. D.
Del. 2015) (citing 11 U.S.C. § 548(d) (2) (A) and Del. Code Ann.
tit. 6, § 1304(a)(2)), aff'd, 698 F. App’x 711 (3d Cir. 2017).
In this case, it is net clear whether the Debtors owed a debt to
the Stout Parties or Argent. Even if the amounts due to the
Stout Parties and Argent were antecedent debts owed by the
Debtors, however, the question remains “whether reasonably
equivalent value was given in exchange for the transfer.”
R.M.L., 92 F.3d at 149. While there is a presumption that it
was, evidence may overcome that presumption. Dismissal at this
point, before the Plaintiffs can present evidence on that point
is not appropriate.

The Third Circuit utilizes a “totality of the circumstances’
approach to determine whether a debtor received reasonably

equivalent value, including “(i) the ‘fair market value’ of the

31

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 31 of 35 Document 1-1

 
Case 18-50955-MFW Doc112 Filed 10/23/19 Page 32 of 35

benefit received as a result of the transfer, (ii) ‘the existence
of an arm’s-length relationship between the debtor and the
transferee,’ and (iii) the transferee’s good faith.” In re

Fruehauf Trailer Corp., 444 F.3d 203, 213 (3d Cir. 2006).

 

For purposes of a motion to dismiss, claims of constructive
fraud are evaluated under the notice pleading requirement of Rule
8(a) (2). Stanziale v. Brown-Minneapolis Tank ULC, LLC (In re

BMT-NW Acquisition, LLC), 582 B.R. 846, 856 (Bankr. D. Del.

 

2018). To state a plausible claim for relief under this
standard, the plaintiff must allege that “there was a transfer
for less than reasonably equivalent value at a time when the
[Debtor was] insolvent” and provide facts “simply identifying the
dates, amounts, source, and the transferee of each of the alleged
transfers.” Id. (citing In re AgFeed USA, LLC, 546 B.R. 318, 336
(Bankr. D. Del. 2016})}. The Court is not tasked with making a
determination of whether the transfers were for reasonably
equivalent value at the motion to dismiss stage. Rather, at this
stage of the proceedings, the Court’s task is to determine
whether the Complaint contains enough to put the Defendants on
notice of the Plaintiffs’ claim for relief. Millennium Lab, 2019
WL 1005657, at *6.

Here, the Complaint identifies twelve transfers from Appvion

to the Stout Parties with the exact dates for seven of those

transfers and approximate dates for the remainder. (Adv. D.I.
108 at § 109.) The Complaint alleges that Appvion received less
32

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 32 of 35 Document 1-1

 
Case 18-50955-MFW Doc112 Filed 10/23/19 Page 33 of 35

than reasonably equivalent value for those transfers because the
Stout Parties did not adequately perform the services they were
hired to do. Specifically, the Complaint alleges that the Stout
Parties consistently utilized flawed calculations to increase
their FMV determinations. (Id. at q€{ 190-289.)

As for the Argent transfers, the Complaint alleges that
Argent received $200,000 per year from 2015 through the petition
date for services rendered as the ESOP Trustee. (Id. at ff 98 &
469.) The Complaint asserts that Appvion did not receive
reasonably equivalent value for those payments. (id. at | 481.)

Because the question of whether the Debtors received
reasonably equivalent value in exchange for these transfers is a
fact-intensive inquiry, the Court concludes that a decision on
that contested fact is not appropriate at this stage. Millennium
Lab, 2019 WL 1005657, at *5. The Court finds, therefore, that
the Plaintiffs have satisfied the pleading standard by stating a
plausible claim for avoidance of a constructively fraudulent
transfer against Argent and the Stout Parties. Therefore, the
Court will deny the motions to dismiss Counts XI and XIII.

iii. Count XII

Count XII seeks to avoid preferential transfers to Argent
totaling $35,996. Argent argues that the Court should dismiss
Count XII because the Complaint fails to identify the transferor
precisely by name. The Plaintiffs did not respond to Argent’s

Motion to Dismiss Count XII. Consequently, Argent asserts that

33

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 33 of 35 Document 1-1

 
Case 18-50955-MFW Doc112 Filed 10/23/19 Page 34 of 35

the Plaintiffs waived the opportunity to contest its Motion to
Dismiss Count XII.

While courts may, in rare cases, grant an unopposed motion
to dismiss without an analysis of the merits, a decision on the
merits is preferred. See Stackhouse v. Mazurkiewicz, 951 F.2d
29, 30 (3d Cir. 1991). In Stackhouse, the Third Circuit “made
clear [its] disfavor of dismissals under Rule 12 for purpose of a
Sanction, and held that. a Rule 12{b) (6) motion should not be
granted without an analysis of the merits of the underlying
complaint.” Id.

In this case, although the Plaintiff did not respond to the
Motion to Dismiss Count XII, on consideration of the merits of
that motion, the Court concludes that it should be denied. A
well-pled complaint to avoid a preferential transfer should
identify the nature and amount of each antecedent debt, each
alleged preferential transfer, the debtor/transferor, the
transferee, and the amount of the transfer. Valley Media, 288
B.R. at 192. Here, the Complaint identifies two transfers as
allegedly preferential: (1) $17,979 on August 10, 2017, and (2)
$18,017 on September 5, 2017. (Adv. D.I. 108 at {| 469.)
Further, the transferor is specifically identified as Appvion.

(Id.}° Therefore, the Court finds that Count XII states a

 

? In addition, as with the transfers to the Stout Parties
and Ferree, Appvion’s SOFA specifically identifies these two
transfers to Argent. (D.1T. 266 at 3.44.)

34

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 34 of 35 Document 1-1

 
Case 18-50955-MFW Doc112 Filed 10/23/19 Page 35 of 35

plausible claim for an avoidable preference. Accordingly, the

Court will deny Argent’s Motion to Dismiss Count XII.

IV. CONCLUSION

For the reasons set forth above, the Court will grant the
Defendants’ motion to transfer venue of Counts I through VIII to
the District Court for the Eastern District of Wisconsin. The
Court will grant the Motion to Dismiss Count X to the extent it
relies on state law. The Court will deny, in all other respects,
the Defendants’ Motions to Dismiss.

An appropriate Order follows.

Dated: October 23, 2019 BY THE COURT:

Korn WSK

Mary F. Walrath
United States Bankruptcy Judge

35

Case 1:19-cv-01561-WCG Filed 10/24/19 Page 35 of 35 Document 1-1
